Citation Nr: 1735594	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral foot disorder, to include as due to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to service connection for hypertension, to include as due to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for colon cancer.

8.  Entitlement to service connection for headaches, to include as due to contaminated water at Camp Lejeune and/or secondary to a neck disorder.
9.  Entitlement to service connection for a chest disorder.

10.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2016.  A transcript of the hearing has been associated with the record.  

With respect to the Veteran's dental claim, it is unclear whether he may be seeking entitlement to VA outpatient dental treatment.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  His present claim has been treated by the agency of original jurisdiction (AOJ) as a straightforward claim for service connection and compensation.  The issue of entitlement to outpatient dental treatment has not been adjudicated by VA, and is not currently in appellate status.  As such, the Board refers this claim to the RO for appropriate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains a VA examination report and additional VA treatment records and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issues of entitlement to service connection for a neck disorder, hypertension, a chest disorder, headaches, a dental disorder, and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the December 2016 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for diabetes mellitus and colon cancer.

2.  The Veteran served at Camp Lejeune, North Carolina in March 1973, and is presumed to have been exposed to contaminated water during service.

3.  A bilateral foot disorder did not manifest in service and is not otherwise related to service; arthritis of the feet did not manifest to a compensable degree within one year of discharge from service.

4.  A back disorder did not manifest in service and is not otherwise related to service; arthritis of the lumbar spine did not manifest to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for colon cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  A bilateral foot disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  A back disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in May 2008, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, Social Security Administration (SSA) records, and post-service VA and private treatment records. 

The Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  Here, during the December 2016 Board hearing, the VLJ clarified the issues on appeal, clarified the concept of service connection claims, identified potential evidentiary defects which included a nexus between the Veteran's disabilities and his service, clarified the type of evidence that would support the Veteran's claims, and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Additionally, the Veteran was afforded VA examinations for his back and bilateral foot disorders in April 2012.  The VA examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Thus, the examinations are adequate.  The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Additional VA treatment records were associated with the claims file in April 2017; no subsequent supplemental statement of the case was issued and the no waiver by the Veteran is of record.  See 38 C.F.R. § 20.1304 (2016).  The Board finds, however, that the medical records note the existence of back and foot pain.  As the existence of current disabilities regarding both the Veteran's back and bilateral foot disorders is not in dispute, and there is no other relevant information contained in the records, the Board finds that these records do not have a hearing on the claims.  Accordingly, the Board may proceed to adjudication to the claims on appeal.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a back and a bilateral foot disorders.

Diabetes mellitus and colon cancer withdrawal

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the December 2016 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to diabetes mellitus and colon cancer.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3).  This presumption may be rebutted by affirmative evidence to the contrary.  Id.  

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: Kidney cancer, Liver cancer, Non-Hodgkin's lymphoma, Adult leukemia, Multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and Bladder cancer.  Id.  As such, arthritis of the feet and lumbar spine, which are evidenced by the record, are not diseases for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted.  Id.  

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

Bilateral foot disorder

The Veteran contends that he has a bilateral foot disorder related to his service, to include as due to drinking contaminated water during his service at Camp Lejeune.  See April 2012 VA examination report. 

The record does not reflect evidence showing manifestations of arthritis of the feet during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis until 2007 (more than 30 years after his separation from active service).  See, e.g., a VA treatment record dated August 2007.  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct basis is warranted.  
With respect to a current disability, the current medical evidence of record documents diagnosis of gouty arthritis of the feet.  See, e.g., an April 2012 VA examination report.    

With respect to in-service disease or injury, as discussed above, the Veteran contends that his bilateral foot disorder is related to his service, to include as due to drinking contaminated water during his service at Camp Lejeune.  The Board observes that the Veteran's service treatment records are absent complaints of or treatment for symptoms related to his feet.  However, as his service at Camp Lejeune in March 1973 is verified by his personnel records, the Board finds that he was indeed exposed to contaminated water.  

Turning to nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral foot disorder is related to his service.

Specifically, the Veteran was provided a VA examination in April 2012.  The VA examiner considered the Veteran's report of drinking contaminated water during his service at Camp Lejeune and that such caused his current foot symptoms.  After examination of the Veteran and review of his medical history, the VA examiner diagnosed gouty arthritis of the feet and concluded that it is less likely than not that the current bilateral foot disorder is related to the Veteran's service.  The examiner's rationale for her conclusion was based on her review of the potential health exposures of the water supply at Camp Lejeune documented by the National Academy of Sciences and the Institute of Medicine as well as the possible length and type of exposure which did not support a finding that the Veteran's exposure to contaminated water at Camp Lejeune caused his current gouty arthritis of the feet.  On the contrary, the examiner noted other non-service related risk factors which include trauma, surgery, starvation, fatty foods and other dietary overindulgence, dehydration, and ingestion of drugs affecting serum urate concentrations and low-dose aspirin which may promote gouty attacks.  She further noted that increased alcohol consumption is associated with a proportionately greater risk of developing gout as well as high levels of meat and seafood consumption.  

The April 2012 VA examination was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his exposure to contaminated water during service at Camp Lejeune, and determined that this in-service incident did not cause his current bilateral foot disability.   

There is no conflicting medical opinion of record.  Additionally, the Veteran, while entirely competent to report his symptoms both current and past (including pain), is not competent to associate any of his claimed symptoms to his service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral foot disorder.  Such opinion requires specific medical training in the field of foot disabilities and is beyond the competency of the Veteran or any other lay person as it is not capable of lay observation.  Furthermore, any such testimony is outweighed by the VA examiner's opinion.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had a bilateral foot disorder continually since service, as mentioned above, the first post service evidence of complaint of, or treatment for this disability is more than 30 years after the Veteran left service in December 1975.  Moreover, the Veteran's current statements regarding a continuity of foot symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Veteran's October 1975 separation examination revealed a normal foot examination.  Therefore, continuity of symptomatology after service is not demonstrated.  Accordingly, a nexus is not met, and the Veteran's claim fails on this basis.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disability.  The benefit sought on appeal is accordingly denied.

A back disorder

The Veteran contends that he has a back disability that is related to his service, in particular from an accident wherein he was struck with a barrel.  See December 2016 Board hearing transcript, pgs. 7-8.

The record does not reflect evidence showing manifestations of arthritis of the back during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis until 2003 (more than 25 years after his separation from active service).  See Veteran's December 2003 Claim.  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

With respect to a current disability, the current medical evidence of record documents diagnosis of lumbar spine degenerative disc disease and degenerative joint disease.  See April 2012 VA examination report.    

With respect to in-service disease or injury, as discussed above, the Veteran contends that his current back disability manifested during service, in particular from an accident wherein he was struck with a barrel.  The Board notes that the Veteran's service treatment records document the reported accident.  Specifically, an August 1974 record noted trauma to the lower back when the Veteran was struck with a trash can.  He was assessed with a soft tissue injury, and an X-ray was negative for a fracture.  The remainder of his service treatment records is absent complaints of or treatment for a back disability.    

Turning to nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current back disability is related to his service.

Specifically, the Veteran was provided a VA examination in April 2012.  The VA examiner considered the Veteran's accident in service wherein he was struck with a trash can.  After examination of the Veteran and review of his medical history, the VA examiner diagnosed lumbar spine degenerative disc disease and degenerative joint disease and concluded that it is less likely than not that the current back disabilities are related to the Veteran's service.  The examiner's rationale for her conclusion was based on her review of medical literature pertaining to the role of back injury or trauma in lumbar disc degeneration as well as degenerative disc disease which supported her finding that the Veteran's current back disabilities are due to the aging process.  

The April 2012 VA examination was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Additionally, in rendering the opinion, the VA examiner considered the Veteran's service treatment records, in particular the injury to his back from the trash can falling on him, and determined that this in-service incident did not cause his current back disability.   

There is no contrary medical opinion.  The Veteran, while entirely competent to report his symptoms both current and past (including pain), is not competent to associate his back disorder to his service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current back disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training to render medical opinions, his contentions have not probative value and are outweighed by the VA examiner's findings.  The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had a back disability continually since service, as mentioned above, the first post service evidence of complaint of, or treatment for this disability is more than 25 years after the Veteran left service in December 2003.  

The Veteran's current statements regarding a continuity of back symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Veteran's October 1975 separation examination revealed a normal spine examination.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated.  Accordingly, a nexus is not met, and the Veteran's claim fails on this basis.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability.  The benefit sought on appeal is accordingly denied.


ORDER

The appeal concerning the issue of entitlement to service connection for diabetes mellitus is dismissed.

The appeal concerning the issue of entitlement to service connection for colon cancer is dismissed.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a bilateral foot disorder to include as due to contaminated water at Camp Lejeune is denied.



REMAND

Remand regarding the claim of service connection for a neck disorder is required to obtain a VA examination and etiological opinion.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is evidence of a current disability, as a March 2008 private treatment record documents a finding of degenerative disc disease of the cervical spine.  The Veteran contends that this disability is related to his service, to include the accident when he was struck by a barrel.  See December 2016 Board hearing transcript, pgs. 15, 21-22.  The Veteran's STRs document the accident in August 1974 wherein the Veteran was hit by a trashcan, although it only indicates treatment for the back.  The Veteran also reports long-standing neck pain.  Accordingly, remand for an examination is warranted.

With regard to the claim of service connection for a chest disorder, remand is warranted to obtain a VA examination and opinion.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, which includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Here, the Veteran has provided competent testimony regarding recurrent chest disorder symptoms, including experiencing chest pain and coughing as well as using an inhaler.  See December 2016 Board hearing transcript, pgs. 22-24.  The Veteran contends that this disability related to his service, to include the accident when he was struck by a barrel.  See December 2016 Board hearing transcript, pgs. 15, 21-22.  The Veteran's STRs document the accident in August 1974 wherein the Veteran was hit by a trashcan.  Although the treatment record only indicates treatment for the back as a result of the injury, the Board finds that the Veteran is competent to report that he also injured his chest.  A March 1973 STR also indicates treatment for chest pain.  The Veteran has testified as to experiencing chest pain and coughing as well as using an inhaler, although he reported the problems began in 2011.  See December 2016 Board hearing transcript, pgs. 22-24.  Accordingly, remand is required to obtain an examination.  

With respect to the Veteran's claim of service connection for hypertension, remand is required to obtain a VA examination and etiological opinion.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, which includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Here, November 2016 VA records diagnosed hypertension.  The Veteran contends that this disability is related to service, to include exposure to contaminated water during his service at Camp Lejeune.  The Veteran's personnel records verify his service at Camp Lejeune and he was thus exposed to contaminated water.  Accordingly, an examination and etiological opinion is warranted.

With regard to the claim for headaches, remand is required for an addendum etiological opinion and because the issue is now inextricably intertwined with adjudication of the claim for service connection for a neck disorder.  Issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  First, there is a current diagnosis of headaches, as noted in an April 2012 VA examination report and other VA treatment records.  Second, the Veteran contends that he has headaches that are related to his service, to include from drinking contaminated water during his service at Camp Lejeune as well as from an accident during service wherein he was hit by a barrel.  See June 2011 Statement from the Veteran; see also December 2016 Board hearing transcript, page 16.  He has provided credible testimony of headaches onset during service, after the August 1974 soft tissue injury. 

The April 2012 VA examiner provided a negative nexus opinion, based on her review of the potential health exposures of the water supply at Camp Lejeune documented by the National Academy of Sciences and the Institute of Medicine as well as the possible length and type of exposure which did not support a finding that the Veteran's exposure to contaminated water at Camp Lejeune caused his current headaches.  Moreover, the examiner noted the absence of treatment for tension headaches for many years following the Veteran's discharge from service, and when the Veteran received treatment for headaches, it was associated with a viral infection/sinus infection.  She also noted review of medical literature which indicated that tension headaches are a transient type of headache and can recur anytime due to stress and mental tension.  The examiner did not address that the Veteran reported continuing headaches during and since service discharge. 

Additionally, November 2016 and January 2017 VA treatment records noted the presence of cervicogenic headaches.  The Veteran reported headaches every other day that originated from the left side of his neck due to his neck spondylosis.  The records noted headaches due to 2013 closed head trauma and cervicalgia.  Entitlement to service connection for a neck disorder is thus raised by the record on appeal and this theory has not been addressed by the RO, nor by a VA examiner.  This must be done on remand.

With regard to the Veteran's claim of service connection for a dental disability, remand is required for a VA examination.  Service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions not listed in section 4.150, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2014); 38 C.F.R. §§ 3.381 (a), 17.161 (2016).  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to outpatient treatment purposes has been referred to the AOJ for initial adjudication.  The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016) and include loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2016).

The Veteran's December 1975 service separation examination documents removal of teeth at numbers 1, 16, 17, and 32.  Additionally, the Veteran has testified that he has a dental disability manifested by missing teeth and cavities that fell out that is related to the in-service dental treatment.  See December 2016 Board hearing transcript, pgs. 19-21.  Further, a September 2007 VA treatment record notes dental hardware, although no metallic foreign objects were found.  Accordingly, an examination is required.

Finally, regarding the Veteran's claim of entitlement to nonservice-connected pension, the Board notes that a claim for nonservice-connected pension purposes in pertinent part is determined based on the total impairment caused by all nonservice-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a) (West 2014); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17 (2016); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed under the Schedule for Rating Disabilities to determine the percentage of impairment caused by each disability).

The Veteran is 62 years old and last worked in 2007 as a welder.  In the rating decision on appeal, the RO found that the Veteran was not permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct and denied his claim on that basis.  However, in assessing the Veteran's impairment due to nonservice-connected disabilities it appears that the only disabilities considered for pension purposes were the Veteran's back and neck disabilities.  Notably, the Veteran has indicated that his nonservice-connected prostate cancer renders him totally disabled.  See the December 2016 Board hearing transcript, pgs. 24-25.  The Board also notes that when the Veteran filed his claim for SSA disability benefits, he reported that his nonservice-connected back, diabetes, hypertension, and nerve problems prevented him from working.    

As the Veteran has not been provided a VA examination for his nonservice-connected pension claim, and the evidence of record indicates impairment due to nonservice-connected disabilities that preclude the Veteran from working, the Board finds that on remand, the Veteran should be provided a VA examination to assess the current severity of his nonservice-connected disabilities and determine whether the Veteran is entitled to a permanent and total disability rating for nonservice-connected pension purposes due to his nonservice-connected disabilities that he claims prevents him from sustaining gainful employment.  While the Board acknowledges that the Veteran failed to report for a VA pension examination scheduled in July 2013, as the Veteran has since indicated his prostate cancer renders him totally disabled, and the current medical evidence of record is insufficient to render a decision as to the nonservice-connected pension claim, the Board finds that he should be provided an examination on remand.  Moreover, the Veteran submitted a statement dated May 2014 indicating that he missed his scheduled VA examination due to impairment from his prostate cancer. 

The Board additionally notes that the Veteran testified that he continues to have treatment for his prostate cancer.  See the December 2016 Board hearing transcript, page 24.  Therefore, on remand, all outstanding treatment records pertaining to his prostate cancer should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his neck disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's neck or cervical spine disorder had its onset during service or is otherwise related to service, to include his credible report of being injured when a trash can fell on him in August 1974.  Please address the following:  1) the Veteran's lay statements of record; 2) the service treatment records; 3) the July 2011 VA examination; and 4) the 2012 VA examination.  

4.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his chest disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether there is a current chest disorder.  If the examiner determines that the Veteran does not have a current chest disability, he/she should address the Veteran's current report of chest pain and coughing as well as use of an inhaler.  

Second, if there is a chest disorder, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disorder had its onset during service, or is otherwise related to service, to include his credible report of being injured when a trash can fell on him in August 1974.  Please address the following:  1) the Veteran's lay statements of record; 2) the service treatment records; and 3) the 2012 VA examination.  

5.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his dental disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's loss of teeth during service is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  

6.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the hypertension had its onset during service, or is otherwise related to service, to include his exposure to contaminants during his service in Camp Lejeune, North Carolina. 

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his headaches.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had their onset in, or are otherwise related to, active service, to include the August 1974 incident during service.  

Next, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused or aggravated by the Veteran's cervical spine disorder. 

Please address the following:  1) the Veteran's lay statements of record; 2) the service treatment records; 3) the July 2011 VA examination; and 4) the 2012 VA examination.  

8.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate VA examination for pension purposes to assist in determining the nature and current severity of any nonservice-connected disability, to include prostate cancer.  All efforts made to schedule the examination should be documented and incorporated with the record.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request an occupational and social history from the Veteran.  An explanation for each conclusion must be provided.

Based upon a review of the record and clinical findings, the VA examiner must provide an opinion for each diagnosed nonservice-connected disability, to include the prostate cancer, regarding the degree of severity and its functional impairment (occupational and social) on the Veteran's employment and activities of daily living.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Ensure compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).x`



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


